﻿Mr. President, the thirty-fifth session of the General Assembly, over which you have the honour of presiding, is for me a pleasant opportunity to associate the Rwanda delegation with those delegations that have spoken before from this rostrum in conveying sincere and warm congratulations to you on your unanimous election to the presidency of this session of the General Assembly.
3.	Your election constitutes a tribute to your outstanding statesmanlike and diplomatic qualities and, through you, confers a signal honour on your country, the Federal Republic of Germany, which ever since its admission to the United Nations has constantly displayed its political maturity and its determination to contribute to the strengthening of its relations of cooperation, both political and economic, with all countries that love peace and justice.
4.	I take the greatest pleasure, therefore, in the fact that you are a national of a friendly country, with which Rwanda maintains special and historical links of dynamic cooperation.
5.	You may rest assured, Sir, that my delegation will spare no effort to make its modest contribution to the success of your lofty and noble task.
6.	I should also like to extend my gratitude to your predecessor, who, with such remarkable competence, conducted the proceedings of the thirty-fourth regular session, the sixth and the seventh emergency special sessions and the eleventh special session of the General Assembly of our Organization. I mean, of course, Mr. Salim Ahmed Salim, the worthy representative of the United Republic of Tanzania. He deserves the congratulations and the expression of the highest esteem of my delegation for having, once again, contributed to enhancing even further the credibility of Africa in the family of nations.
7.	It is also my pleasure to make special mention of the Secretary General of the United Nations, Mr. Kurt Wald heim, for having measured up so ably to the task with which he has been entrusted.
8.	Rwanda has always appreciated his numerous initiatives to find appropriate solutions to the various situations of conflict that have arisen in different places, the repercussions of which have come so near to endangering international peace and security.
9.	The presence among us of the delegation of independent Zimbabwe is for my delegation a genuine cause for joy and satisfaction.
10.	Rwanda warmly welcomes the admission of this youngest African nation to the family of the United Nations and we associate ourselves most willingly with the other nations of the world in once again conveying congratulations to the Government and people of Zimbabwe, who are now engaged in the task of national reconstruction under the enlightened leadership of their illustrious Prime Minister, Comrade Robert Mugabe, who has shown such fighting spirit and great strategy in the course of the national liberation struggle.
11.	The victory of the Zimbabwe people without any doubt constitutes a victory for free Africa over colonialism and the exploitation of man by man, outmoded systems which unfortunately still afflict part of southern Africa.
12.	We should also like to welcome to our community the State of Saint Vincent and the Grenadines, whose accession to national sovereignty is a further step in the struggle for the granting of independence to peoples and territories under colonial domination.
13.	With regard to the distressing problem of colonialism in general and colonialism in Africa in particular, there is nothing original in stating that the role of the United Nations was decisive in the process of the accession to independence of the African States that have now become full Members of the United Nations. 
14.	One should, however, recall the adoption on 14 December 1960 of General Assembly resolution 1514 (XV) which launched our States' great independence movement, thanks to which the African presence in the international arena has now become a reality.
15.	Rwanda, which assumed its own independence on 1 July 1962, has been a Member of the United Nations since 18 September of that same year. Ever since its admission, my country has worked for the creation of conditions that favour respect for the noble ideals contained in the Charter of the United Nations, whose focal point is the maintenance of international peace and security.
16.	My present visit gives me another pleasant opportunity to reiterate the determination and readiness of Rwanda to contribute within its means to that global task of preserving international peace and security, something that has been advocated by the United Nations ever since its foundation.
17.	In the work of creating conditions favourable to the building of a better world, Rwanda remains on the side of those struggling for their political and economic emancipation.
18.	It is on the basis of this same concern that we deplore the negative attitude of those countries that continue to defy the international community by pursuing, often arrogantly, their odious and inhuman policy of apartheid, racism and domination, thus scornfully and insolently flouting the spirit and letter of the Charter of the United Nations, to which nonetheless they have themselves subscribed.
19.	The Rwandese Republic has always unambiguously condemned the anachronistic nature of those barbaric practices, whether they be in Africa or in other parts of the world. It is highly regrettable that in those parts of the world the most elementary rights are denied to a whole people, are indeed trampled underfoot, despite the appeals issued from all quarters for an end to such practices.
20.	In southern Africa, the independence of Zimbabwe has tightened the ring surrounding apartheid and racial domination, policies pursued by the white minority of South Africa, and has revived the hope of a rapid solution in Namibia in spite of the obstinacy of the Pretoria regime, which continues to refuse to evacuate this Territory.
21.	Rwanda persists in believing that the Western countries have the power to exercise considerable influence, both political and economic, on Pretoria, in order to prevail upon it to take more realistic positions, positions that will be more favourable to the United Nations plan for the independence of Namibia and the democratization of its inhuman regime of apartheid and racial discrimination.
22.	The Rwanda Government, for its part, will continue within the limits of its resources to provide unswerving support to the Namibian and South African peoples for as long as the most fundamental rights and the most elementary justice continue to be denied them.
23.	Rwanda has repeatedly expressed its unswerving support for the just cause of the Sahraoui people, which, like other peoples, must be able to exercise its right to self-determination and freely to choose its own destiny. The tragedy in Chad is for us in Africa highly alarming, and the disintegration of that brotherly country, which unfortunately is liable to ensue, would constitute a severe blow to the unity of our continent.
24.	The Rwanda delegation again makes an urgent appeal to the good sense, patriotism and wisdom of the warring brothers in Chad to put an end to their hostilities and reach a peaceful settlement of their conflict. It is becoming both alarming and clear that this fratricidal struggle will lead to the total destabilization and, indeed, the extinction of the Chad nation. Obviously this can only be to the detriment of the whole people of Chad, which is already tired of that futile war.
25.	The situation in the Middle East is becoming ever more precarious. The persistent refusal of Israel to evacuate the occupied Arab territories and recognize the inalienable rights of the Palestinian people blocks any hope of the solution of a problem which has lasted far too long. For its part, Rwanda remains profoundly convinced that that tragic conflict will find no just or lasting solution without the unconditional withdrawal of the Zionist troops from the Arab territories occupied since 1967 and total respect for the inalienable national rights of the Palestinian people, including their right to establish their own State. We also believe that the Palestine Liberation Organization [PLO], recognized as the sole legitimate representative of the Palestinian people, must be intimately involved in any search for a solution to this grave problem.
26.	The Korean question is one of the major concerns of the international community. Rwanda, for its part, believes that any foreign interference in this problem seriously jeopardizes the objective search for a broadly acceptable solution. The Government of Rwanda is convinced that the unification of the Korean nation can be brought about only by the withdrawal of all foreign troops from that area, thus making it possible for the Korean people to find a peaceful solution to the problem of its reunification.
27.	This position reflects the general attitude of the Rwandese Republic with regard to the situation of all divided nations. Those nations have an absolute right to find ways and means of bringing about their peaceful reunification, because they are indivisible.
28.	It is in this context that the Government of Rwanda also appreciates the spirit of detente which has motivated both German States for some years now and which has been reflected in a series of arrangements in various fields with a view to diminishing as far as possible the effects of the division of the German nation. We are convinced that it is in the interests of all for that dialogue to continue and to go as far as possible towards the free and peaceful reunification of the German nation and the consolidation of peace in the area concerned.
29.	In other parts of Africa and the rest of the world the international community is witnessing helplessly upheavals which are due mainly to struggles for influence between the great Powers. We have therefore been following with concern the development of the situations currently prevailing in the Horn of Africa, Afghanistan, Southeast Asia and, in particular, IndoChina and Lebanon.
30.	The innumerable and distressing consequences of those conflicts, the origin of which often lies outside the areas concerned, include hunger, massive destruction of socioeconomic infrastructures, loss of human life and the outflow of refugees who are forced to live in subhuman and intolerable conditions, without food or housing.
31.	International solidarity demands that aid be given to those who have been driven out against their will and continue to wander outside their own countries without any means of subsistence, housing or means of defence. One of the solutions to this distressing problem lies in the search for peaceful coexistence among nations. The only road to this ultimate objective is that of mutual respect and non-interference in the internal affairs of other States, interference often being the underlying cause of such conflicts.
32.	World peace is therefore increasingly threatened by all these sources of tension which are being maintained unnecessarily at the expense of the noble objectives of international security and understanding. Instead of encouraging detente among all nations, great and small, rich and poor, these conflicts encourage the great Powers to intensify even further their competition in the arms race and disregard the political and economic rights of other States. It is the small and the weak that are more often than not the victims of these manoeuvrings of the great Powers.
33.	The proliferation of weapons of all kinds is becoming every day a subject of pressing concern. Fabulous sums of money are being spent on the search for new weapons of mass destruction.
34.	Permit me to mention in this regard a poignant truth uttered by the Secretary General of the United Nations, Mr. Kurt Waldheim. In his address at the seventeenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU], on 1 July last, he said:
"There exists in the world today more explosive power than food measured in pounds per person. Military expenditures are taking a toll of a million dollars per minute. They thus impose a cost which far exceeds what would be required to control disease and reduce hunger."
35.	It is indeed shocking to observe that, at the very time when the international community has embarked upon an era of detente and a disarmament programme, military expenditures have grown, according to known figures, from $225 billion in 1974 to more than $400 billion at the present time. Responsible and competent sources have also declared that $100 million, or in comparative terms the annual budget of my own country, are being devoted every day to the expansion of nuclear arsenals.
36.	I am firmly convinced that such sums should be devoted, rather, to assistance to the least developed countries and economic and social projects such as the development of agriculture and cattle raising, education, the building of hospitals, the development of road and energy infrastructures and the improvement of means of communication and transport. I also continue to believe that this problem is the responsibility of the great Powers, who alone can play a decisive role.
37.	Realistically, the Members of our Organization ought to cultivate understanding and peaceful coexistence among themselves, without any distinction as to political or ideological preferences. Only then can peace and international security, the only preconditions of economic development, be preserved and our peoples be spared all the vicissitudes of the spectre of war, which haunts and disheartens us.
38.	The Rwandese Republic is proud to belong to the nonaligned movement, which has as its objective the achievement of a balance among the nations of the world and serves as a stabilizing element between the two blocs of influence.
39.	In this regard Rwanda encourages all the nonaligned countries to safeguard the objectives of the movement by avoiding the risk of falling into the grip of either bloc at the risk of weakening and diminishing the role and the mission of our movement.
40.	I should like to take this opportunity to recall here the glorious memory of the late President Broz Tito, the great champion of the nonaligned movement; he and his work serve as a model for us all. He was a great man who, more than anyone else, left an imprint on the political life of the twentieth century. Even in death Marshal Tito is and will remain a living symbol of concern for and courage in the defence of the noble ideals of the nonaligned movement and in the struggle to safeguard the independence of his country, Yugoslavia.
41.	I have spoken of the turmoils and political conflicts which are tearing apart many parts of our planet at this very moment. However, there exist other problems, even more serious because they are so lasting, which are rife in the majority of our countries: hunger, malnutrition, poverty, disease and other scourges which threaten to be more destructive and devastating, making still more precarious the existence of our populations. In Africa, for example, in areas spared the ravages of floods, the drought is devastating everything in its path as it advances in an alarming manner over vast extents of territory, visibly reducing the acreage of arable land. The damage caused by natural catastrophes is incalculable. In particular, they upset development programmes and cause famine in the affected regions. The domestic effort of each nation and international solidarity and cooperation remain beyond doubt the most effective tools for stemming these courses.
42.	The United Nations, apart from the safeguarding of international peace and security, has set itself other objectives, including that of achieving international cooperation by resolving international problems of an economic, social, intellectual or humanitarian nature and developing and encouraging respect for human rights and basic freedoms for all without distinction as to race, sex or religion.
43.	In this context the economic difficulties with which our economies are now confronted lead me to refer here to the plight of a great number of developing countries which continue to eke out their existence in a desperate economic situation. It is useless to try to seek the underlying reasons and causes for this economic stagnation through which the majority of our countries are passing, for the positions of the various parties differ to such an extent that in our international meetings our delegations cannot succeed in coming to an agreement.
44.	We are, nevertheless, all in agreement in observing that for more than a decade the economies of the third world countries, instead of improving, are becoming further bogged down in stagnation and are in fact even in retreat. There is no need to demonstrate the continual decline in the prices of raw materials. It has reached the point where it is for the moment difficult, even impossible, to reconcile the export income of raw materials and the ever-growing expenditure which we have to make for the importation of manufactured goods.
45.	The commercial deficits which flow from this have forced and will continue to force the developing countries to have recourse to other measures not less dangerous for their political and economic viability. Among those measures I would mention indebtedness, which seems unfortunately now to have been set up as a golden rule in the relations between the still underequipped countries and the industrialized countries. It is not certain that our problems will be solved by the continual piling up of debts. What we should do, rather, is to introduce austerity into the management of the scanty means of which we dispose and to create conditions favourable to the growth of international confidence in financial matters.
46.	Above all, it is the inadequacy of financial assistance which is likely to deepen the gulf between the rich and poor countries, since the latter expect from the former more solidarity and bounty in their economic difficulties. It is, indeed, the duty of the wealthy countries to come to the aid of the poorest countries, especially when one must take into account the fact that it is often nature itself which favours some countries and frowns on others.
47.	It is in this context that I recall the particular conditions of my own country, Rwanda, which is situated far from shipping lanes and whose subsoil seems lacking in natural resources. The little we have of raw materials does not even suffice to cover our import expenses. Similarly, in spite of the goodwill and constant effort made by the Government and people of Rwanda to free our country from underdevelopment, our landlocked condition imposes on us a permanent stranglehold so tight that without outside support it would be impossible for us to accomplish the difficult task of national development.
48.	The situation of landlocked countries deserves more care and attention from the whole international community. Apart from the effects of the present economic crisis which afflicts them much more acutely than others, these countries are also faced with the problems of lack of access to the sea which forces them to pay very high costs for international transportation of their goods.
49.	What is even more serious is that in some cases the economies of these countries are often victims of situations beyond their control, with the consequence that the sources of their supply and the marketing of their products are disrupted. I dare to hope that the current negotiations on the law of the sea will take into account this quite special situation of the landlocked countries.
50.	Furthermore, we must stress that in order to halt the present economic crisis which is marked by a decline in the terms of trade, ceaselessly galloping inflation, disruption of the international monetary system and the energy crisis, which continues to lead to increases in the price of oil, all countries must unite their efforts to establish new rules for international economic conduct. International forums have made it clear that it has become unthinkable to continue to conduct international economic affairs in a system which no longer responds to present conditions.
51.	Rwanda, for its part, thinks that the moment has come to be frank and to speak the truth. In fact the developed countries have every interest in seeing the developing countries become viable partners. In consequence, the developing countries must have access to the management of international affairs on an equal footing with the developed countries; otherwise the gap between them will continue to widen. Unless this happens, the fashionable slogans of "international cooperation" and "North South dialogue" will remain empty words.
52.	If we genuinely wish to establish a new international economic order, we must renounce the spirit of confrontation and selfishness and seek common ground for mutual concessions in our positions, always with mutual respect. The means to build a new world are not lacking; it is the will to combine our efforts which is still absent. The developing countries possess impressive amounts of raw materials and constitute in addition a considerable market for manufactured products; the developed countries have at their disposal enormous amounts of capital and a very advanced technology; and so the pooling of all this potential would give rise to a symbiosis that would be profitable for all and that would do a great deal to reduce the gap which marks present North South relations.
53.	But until that hoped-for moment comes, the developing countries have a stake in embarking without delay upon horizontal cooperation at all levels, bilateral, sub regional and regional, and in all fields; and they should pursue such cooperation where it exists at the moment. This is the only possible means of access to rapid and integrated development. This cooperation among developing countries demands, above all, good organization and an exhaustive inventory of the potentials and possibilities of each, as well as of the needs to be met.
54.	The members of the [OAU] for their part already took an important step last April at the second extraordinary session of the Assembly of Heads of State and Government of the OAU with the adoption of the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa  which outlines the priorities for development until the year 2000, including food, agriculture, industry, science and technology, as well as transport and communications.
55.	Particular stress is placed on the urgency for the African countries to achieve self-sufficiency in food as a socioeconomic imperative, bearing in mind that the food situation in Africa is on the brink of catastrophe and that the wolf of hunger is prowling ever closer to our door.
56.	This concern with economic integration which animates the African countries certainly constitutes the living expression of the political will of all parties to establish a new type of economic relations among all States on the basis of active solidarity and frank collaboration in a spirit of mutual respect for the political or ideological options adopted by each State.
57.	The role of the United Nations would then consist in serving as a catalyst and a framework for concertation to establish that new system which would be characteristic of the economic relations of the international community.
58.	The holding in this very hall of the eleventh special session of the General Assembly, which concluded its work just a few days ago, speaks eloquently of that political will to concertation of States Members of the United Nations. Although the results of that eleventh special session of the General Assembly, devoted to economic questions, did not live up to the hopes placed in it by our peoples, I should like for my part to call for a continuation of negotiations in a spirit of constructive dialogue, even if it is true that we shall have to wait quite a while longer before they produce useful results.
59.	The developing countries are well aware that their road to progress is a long one and that they must persevere in the search for solutions acceptable to all their partners.
60.	The Rwandese Republic would finally encourage a more emphatic and more concerted commitment on the part of developing countries, within the circle of the Group of 77, in the negotiations with the developed countries, with a view to the establishment of a new international economic order. We remain convinced that such unity of action of the Group of 77 will sooner or later prevail upon the developed countries to adopt more flexible and more positive positions on the questions which are the subject of global negotiations.
61.	Once again it is appropriate to repeat unambiguously that international economic relations need to be made more dynamic and to be directed towards equity, sharing and distributive justice, and that we need to be complementary in our international relations in order to reach that sublime objective.
62.	It is within that context of interdependence that we shall build a contemporary society that we hope will be more just, more sound and imbued with a greater degree of solidarity. We count on the United Nations to channel our efforts, and we count on it also as the focal point for heightening, by dialogue and consultation, the awareness of all the peoples of the world.
